FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                    July 8, 2016
                   UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                        No. 16-3059
 v.                                         (D.C. Nos. 2:15-CV-02659-KHV and
                                                  2:10-CR-20129-KHV-3)
 MARCUS L. QUINN,                                         (D. Kan.)

       Defendant - Appellant.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HOLMES, and MORITZ, Circuit Judges.


      Defendant-Appellant Marcus Quinn, a federal inmate appearing pro se,

seeks a certificate of appealability (COA) allowing him to appeal from the district

court’s overruling of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct

his sentence, as well as the court’s overruling of his motion to amend his § 2255

motion to add additional claims. United States v. Quinn, 2016 WL 777923 (D.

Kan. Feb. 26, 2016). We deny a COA and dismiss the appeal.

      Mr. Quinn was convicted of ten counts related to a cocaine drug conspiracy

and sentenced to 360 months’ imprisonment. This court affirmed on direct

appeal. United States v. Brooks, 736 F.3d 921 (10th Cir. 2013). Mr. Quinn

subsequently filed a § 2255 motion, alleging ineffective assistance of trial and
appellate counsel. He later filed an Amended § 2255, which the district court

construed as a motion to amend. The court overruled his § 2255 motion,

overruled the motion to amend, and denied a COA. Mr. Quinn timely appeals.

      For a COA to issue, the applicant must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard,

Mr. Quinn must demonstrate that “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Where the district court’s denial is based

upon a procedural ground, the movant also must demonstrate that the district

court’s procedural ruling was debatable or wrong. Id.

      In his request for a COA, Mr. Quinn argues that the jury should have been

given a special verdict form for drug quantity based upon Alleyne v. United

States, ––– U.S. ––––, 133 S. Ct. 2151 (2013). But we have rejected the idea that

Alleyne applies to sentencing under the advisory guidelines that does not involve

increasing a mandatory minimum. United States v. Cassius, 777 F.3d 1093,

1097–98 (10th Cir. 2015). Accordingly, Mr. Quinn has not met the standard for

the grant of a COA on this issue.




                                        -2-
     For substantially the reasons given by the district court, Quinn, 2016 WL
777923, we DENY a COA and DISMISS the appeal.

                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                      -3-